Citation Nr: 0418256	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  00-14 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a right tibia and fibula fracture with two centimeter 
shortening, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1975 
to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO granted a 
compensable disability evaluation of 10 percent, effective 
from December 1999, for the service-connected residuals of a 
right tibia and fibula fracture.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected residuals of a right tibia and 
fibula fracture with two centimeter shortening are manifested 
by complaints of pain and swelling as well as objective 
evaluation findings of some prominence in the anterior 
portion of the right tibia, tenderness of the area of the 
fracture to deep palpation, discomfort upon range of motion 
of the ankle, and a mild valgus deformity of the distal 
portion of the right tibia and fibula with the talar head 
upon standing.  There is no showing of moderate knee or ankle 
disability.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the service-connected residuals of a right tibia and 
fibula fracture with two centimeter shortening have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 5262, 5275 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
[hereinafter, Pelegrini I], the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the statement of the case (SOC) issued in July 2000, the 
supplemental statement of the case (SSOC) furnished in June 
2003, and a letter dated in June 2003, the RO informed the 
veteran of the provisions of the VCAA, the criteria used to 
adjudicate her increased rating claim, the type of evidence 
needed to substantiate this issue, as well as the specific 
information necessary from her.  Further, the SOC and SSOC 
furnished in the present case advised the veteran of the 
evidence of record and of the reasons and bases for the 
decision.  In addition, in the June 2003 letter, the RO 
specifically notified the veteran that VA would assist in 
obtaining identified records but that it was her duty to give 
enough information to enable VA to obtain any such available 
additional records.  VA also informed the veteran of her 
opportunity to procure relevant records herself and to submit 
them to the RO.  

Moreover, in the June 2003 letter, the RO informed the 
veteran of her opportunity to notify the agency of "any 
additional information or evidence that . . . [she] want[ed] 
. . . [the agency] to try to get for . . . [her]."  This 
statement, which references the veteran's opportunity to 
provide VA with information concerning a variety of 
additional sources of evidence or with the evidence itself, 
appears to satisfy the "fourth element" of the VCAA notice 
requirements (which stipulates that VA must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)").  Importantly, in a July 
2003 statement, the veteran specifically noted that she had 
no additional evidence to submit.  She requested that the RO 
forward her case to the Board without waiting for the 
expiration of the 60-day period following the issuance of the 
SSOC in June 2003.  

Further, the Board acknowledges that the RO did not first 
inform the veteran of the specific information necessary from 
her or her opportunity to submit any pertinent evidence until 
the June 2003 letter, which was issued after the denial of a 
disability rating greater than 10 percent for the 
service-connected residuals of a right tibia and fibula 
fracture in March 2000.  In this regard, the Board notes that 
that the initial denial of this issue occurred prior to the 
enactment of the VCAA.  However, the Court recently held that 
the notice requirements of the VCAA apply to cases pending 
before VA on November 9, 2000, the date of the VCAA's 
enactment, even if the initial agency of original 
jurisdiction (AOJ) decision was issued before that date.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) [hereinafter, Pelegrini II].  

In any event, the Board finds that such defect (with respect 
to the timing of the VCAA notice requirement) was harmless 
error.  As discussed above, the content requirements of a 
VCAA notice have been fully satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, in reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  Thus, there is no "adverse determination," as 
discussed by the Court in Pelegrini I, for the veteran to 
overcome.  

The VCAA requires that, with regard to the satisfaction of 
the duty to notify, a claimant must be given the opportunity 
to submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini I or Pelegrini II, to decide the 
appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Also, during the current appeal, the veteran has been 
accorded two relevant VA examinations.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the increased rating issue for the 
service-connected right lower extremity disability on appeal 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Factual Background

According to the service medical records, in June 1979, the 
veteran sustained a spiral fracture of the distal middle 
third of his right tibia and fibula during a softball game.  
Initial treatment included a one week hospitalization during 
which time reduction of the right tibia and fibula was 
obtained and a long leg cast was applied.  Upon discharge 
from the hospital, the veteran continued to experience 
residual aching at the fracture site but no pain distally.  

X-rays taken of the veteran's right lower extremity at a 
follow-up treatment session in August 1979 showed good 
healing.  Subsequent follow-up treatment sessions reflected a 
stable condition with minimal tenderness, 8 degrees varus, 
and good callus in October and November 1979 as well as 
3-5 degrees varus, occasional pain, and no tenderness in 
December 1979.  

The discharge examination conducted in January 1980 
demonstrated that the veteran's lower extremities were 
normal.  Service medical records dated five days later in 
January 1980 indicate that the veteran was participating in a 
knee rehabilitation program, which included exercises to 
increase strength and range of motion and to decrease pain.  
An examination of the veteran's right lower extremity, which 
was completed at that time, included her complaints of 
occasional retropatellar pain as well as pain in the medial 
aspect of the plantar surface of her foot.  Objective 
evaluation findings consisted of tenderness on patellofemoral 
compression, no tenderness at the site of the fracture or on 
the foot, and a mild decrease in quadriceps tone.  The 
examiner provided an impression of a healed spiral fracture 
of the right tibia and fibula.  

According to relevant post-service medical records, in 
October 1992, the veteran sought private medical care for 
complaints of a painful right leg.  She reported that a 
washing machine had dropped on her legs at home.  The 
treating physician observed that the veteran had bruised and 
swollen areas all over her right lower leg.  The doctor 
assessed right lower leg contusion.  

In May 1998, the RO considered this in-service, and 
post-service, evidence.  The RO granted service connection 
for status post spiral fracture of the right tibia and fibula 
and assigned a noncompensable evaluation to this disability, 
effective from March 1998.  

In December 1999, the veteran filed the current claim for a 
compensable evaluation for her service-connected right lower 
extremity disability.  According to the relevant evidence 
received during the current appeal, in February 2000, the 
veteran underwent a VA joints examination.  At that time, she 
complained of a shortened leg length and pain and discomfort 
extending from the right ankle upwards through the leg into 
the knee.  She reported taking over-the-counter medication 
for relief of her pain.  

Also, she stated that she is no longer able to run, jump, 
play basketball, or do the activities that she was previously 
able to do due to the instability, pain, and discomfort that 
she experiences in her right ankle.  She described periods of 
flare-ups of ankle pain that are exacerbated by prolonged 
standing, sitting, and walking as well as by barometric 
pressure changes.  She denied using crutches, a cane, or any 
other prosthetic device but did note that, on occasion 
(during periods of flare-ups of pain and swelling in her 
right ankle), she uses an ankle brace.  She explained that 
flare-ups, which occur approximately one to two times per 
week, result in minimally increased functional impairment due 
to lack of endurance.  Specifically, she stated that, during 
periods of flare-ups, she is able to walk less of a distance.  
She denied any episodes of dislocation or recurrent 
subluxation.  

A physical examination of the veteran's right knee 
demonstrated a structurally normal appearance; no effusion, 
edema, erythema, or crepitus; mild tenderness over the 
lateral surface; and negative Lochman's, McMurray's, and 
anterior and posterior drawer tests.  Evaluation of the right 
ankle and distal tibia-fibula reflected bony prominence in 
the anterior-posterior position, an obvious overlap of the 
distal portion of the diaphysis in the anterior position 
which is tender to palpation, ankle dorsiflexion limited to 
less than 5 degrees, plantar flexion limited to 20 degrees, 
inversion and eversion of the right ankle to 5 degrees with 
pain and difficulty, pain on ranges of motion of the right 
ankle, exquisite tenderness over the lateral surface of the 
proximal ankle in the area of the sinus tarsi and over the 
dome and neck of the talus as well as in the perineal 
tubercle, no instability of the tendinous structures of the 
ankle joint, and negative anterior and posterior draw tests.  
Examination of the veteran's right foot demonstrated no pain 
or tenderness on palpation of the dorsal and plantar surface 
of the foot, no tendinitis of the aponeurosis, a mild valgus 
deformity of the distal portion of the tibia-fibula with the 
talar head (on standing), normal toes and metatarsals, and 
mild callous formation on the medial surface of the foot.  
Additionally, the examiner noted that there was no evidence 
of muscle wasting or atrophy of the right lower extremity, 
and nerve sensory testing was intact.  The examiner observed 
that the veteran had antalgic gait due to lack of flexibility 
of her right ankle but that her standing balance was intact 
with iliac crest symmetry due to the leg-length discrepancy.  

X-rays taken of the veteran's right ankle showed an overlap 
of the right diaphyseal surface of approximately two 
centimeters.  X-rays taken of the veteran's right knee were 
normal.  The examiner diagnosed status post spiral fracture 
of the distal tibia-fibula with leg shortening and overlap of 
the diaphyseal surface causing decreased range of motion of 
the right ankle joint.  

Based on the results of this examination, the RO, by the 
March 2000 rating action, awarded a compensable evaluation of 
10 percent, effective from December 1999, for the 
service-connected residuals of a right tibia and fibula 
fracture.  This disorder remains evaluated as 10 percent 
disabling.  By a June 2001 rating action, the RO redefined 
the veteran's service-connected right lower extremity 
disability as residuals of a right tibia and fibula fracture 
with two centimeter shortening but continued the 10 percent 
evaluation for this disorder.  

According to pertinent evidence subsequently received, in 
July 2000, the veteran sought private medical care for 
complaints of increased swelling and pain in her right leg 
(including her right knee and ankle), particularly upon 
weightbearing and walking up and down stairs.  A physical 
examination of the veteran's right knee demonstrated slight 
edematous straight across the patella and into the medial and 
lateral aspects of the patella, slight tenderness, and a 
small amount of crepitation with flexion of the joint.  
X-rays taken of the veteran's right knee were normal.  X-rays 
taken of her right leg showed healed fractures of the distal 
right tibia and fibula.  No acute abnormality was identified.  
The treating physician assessed orthopedic pain of the right 
knee.  Private magnetic resonance imaging completed on the 
veteran's right knee approximately two weeks later in August 
2000 was normal.  

Subsequently, in August 2001, the veteran underwent another 
VA joints examination by the same examiner who had conducted 
the February 2000 evaluation.  At the time of the August 2001 
examination, the veteran complained of a gradual increase in 
the severity and frequency of pain in the area of the 
fracture in her right lower extremity (which occurs on a 
daily basis) as well as exacerbation of the pain with 
prolonged standing, walking, and driving.  In addition, she 
described increased fatigability and lack of endurance due to 
discomfort of her right lower extremity.  She explained that 
her current treatment consists of Tylenol which she takes 
daily for pain as well as Naproxen which she does not take 
much.  She denied using crutches, a cane, braces, or any 
other orthotic or prosthetic device for support or 
ambulation.  In addition, she denied experiencing any 
swelling or instability in her right lower extremity.  She 
further explained that she experiences flare-ups of 
increasing pain of her right lower extremity associated with 
overuse and barometric pressure changes approximately three 
to four times weekly.  

The examiner observed that the veteran was in some mild 
distress secondary to discomfort of the distal portion of her 
right lower extremity.  A physical examination of the 
veteran's right lower extremity demonstrated leg length 
discrepancy of two centimeters (with the right leg being 
shorter than the left leg), good alignment of the distal 
portion of the right lower extremity, some prominence in the 
anterior portion of the tibia, exquisite tenderness of the 
area of the fracture to deep palpation, full range of motion 
of the ankle and knee (with discomfort of stretching of the 
anterior and posterior musculature and tendons over the area 
of the ankle), equal calf measurements, some pelvic obliquity 
with a two centimeter discrepancy with the right iliac crest 
being lower (on standing) which causes mild antalgia, good 
flexion and extension of the ankle joint with gait, no 
tenderness of the lateral portion of the ankle joint, no 
evidence of ligamentous or tendinous instability, normal 
alignment of the foot and toes, well-preserved arch, no 
structural abnormalities, evidence of a mild valgus deformity 
of the distal portion of the right tibia and fibula with the 
talar head upon standing, no abnormal callous formations on 
the plantar surfaces, intact distal pulses, no evidence of 
wasting or atrophy of any muscle or muscle group, and an 
intact sensory evaluation.  The examiner diagnosed status 
post spiral fracture of the distal right tibia and fibula 
with residual pain, discomfort, lack of endurance, and a two 
centimeter shortening of the right tibia and fibula.  

In September 2001, the veteran sought private medical care 
for complaints of leg pain.  She also described bilateral 
shoulder pain.  The treating physician assessed multiple 
myalgias.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Diagnostic Code 5262 provides for evaluations of tibia and 
fibula impairment.  In particular, evidence of malunion of 
the tibia and fibula with slight knee or ankle disability 
will result in the assignment of a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  A 
20 percent disability evaluation requires evidence of 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  Id.  Evidence of malunion of the tibia and 
fibula with marked knee or ankle disability will result in 
the assignment of a 30 percent disability rating.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 40 percent, requires evidence of nonunion of the tibia 
and fibula resulting in loose motion and the need to wear a 
brace.  Id.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  In the present 
case, evaluation of the veteran's service-connected right 
lower extremity disability includes consideration of any 
resulting right knee or right ankle pathology.  Any such 
right knee or right ankle symptomatology may include 
limitation of motion of the joint.  See, 38 C.F.R. § 4.71a, 
Plate II and Diagnostic Codes 5055 and 5261 (2003).  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2003).  

Throughout the current appeal, the veteran has asserted that 
her service-connected right lower extremity disability is 
more severe than the 10 percent disability evaluation 
indicates.  Specifically, she has described pain and swelling 
in, as well as a shortening in length of, her right lower 
extremity.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of her service-connected right 
lower extremity disability must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.  

In this regard, the Board acknowledges that the post-service 
examinations and outpatient treatment sessions have reflected 
leg length discrepancy of two centimeters (with the right leg 
being shorter than the left leg), some prominence in the 
anterior portion of the right tibia, exquisite tenderness of 
the area of the fracture to deep palpation, discomfort upon 
range of motion of the ankle, as well as a mild valgus 
deformity of the distal portion of the right tibia and fibula 
with the talar head upon standing.  Significantly, however, 
these post-service evaluations have also demonstrated good 
alignment of the distal portion of the right lower extremity, 
no structural abnormalities, no swelling or instability, no 
evidence of wasting or atrophy of any muscle or muscle group, 
equal calf measurements, an intact sensory evaluation, normal 
alignment of the foot and toes, a well-preserved arch, no 
abnormal callous formations on the plantar surfaces, intact 
distal pulses, the need for only Tylenol, no need for 
inpatient or more than occasional outpatient medical care, 
and no need for the use of crutches, a cane, braces, or any 
other orthotic or prosthetic device for support or 
ambulation.  While the 2000 VA examination did exhibit some 
limitation of ankle motion, the VA examination in 2001 
revealed full range of motion of the right ankle and knee.  

These recent evaluations exhibit relatively mild 
symptomatology.  Significantly, without evidence of moderate 
knee or ankle disability resulting from the impaired tibia 
and fibula, the next higher rating of 20 percent for the 
service-connected residuals of a right tibia and fibula 
fracture with two centimeter shortening, based upon 
impairment resulting from disability of the right tibia and 
fibula, cannot be awarded.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2003).  

Further, the Board acknowledges that these examinations have 
demonstrated that the veteran's right leg is two centimeters 
shorter than his left leg.  A rating based upon impairment 
resulting from a shortening of the bones of the lower 
extremity is separate from, and cannot be combined with, 
other ratings for a fracture or faulty union in the same 
extremity.  See, 38 C.F.R. § 4.71a, Note following Diagnostic 
Code 5275 (2003).  Importantly, however, a separate rating 
based upon a shortening of the veteran's right lower 
extremity cannot be awarded in the present case as the 
minimum finding necessary for the grant of a compensable 
disability evaluation of 10 percent for such pathology has 
not been shown.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2003) (which stipulates that evidence of a shortening of the 
bones of the lower extremity from 11/4 to 2 inches, or from 
3.2 centimeters to 5.1 centimeters, is necessary for the 
grant of a 10 percent disability rating).  

Moreover, the Board acknowledges that the veteran has 
described exacerbations of her right lower extremity pain 
with prolonged standing, walking, and sitting.  In addition, 
she has reported increased fatigability and lack of endurance 
due to discomfort of her right lower extremity.  Also, she 
has explained that the result of such symptomatology is that 
she is no longer able to participate in physical activities 
(such as playing basketball) that she had previously 
completed.  In this regard, the Board acknowledges that the 
recent evaluations of the veteran's right lower extremity 
have demonstrated exquisite tenderness of the area of the 
fracture to deep palpation as well as discomfort upon range 
of motion of the ankle.  

Significantly, however, the veteran has admitted that the 
flare-ups of her right leg symptomatology result in minimally 
increased functional impairment due to lack of endurance.  
Moreover, the recent physical examinations of this extremity 
have shown that the veteran has full range of motion of her 
ankle and knee, no swelling or instability, no evidence of 
wasting or atrophy of any muscle or muscle group, equal calf 
measurements, the need for only Tylenol, no need for 
inpatient or more than occasional outpatient medical care, 
and no need for the use of crutches, a cane, braces, or any 
other orthotic or prosthetic device for support or 
ambulation.  

As such, the Board concludes that the 10 percent rating 
currently assigned for the veteran's service-connected 
residuals of a right tibia and fibula fracture with two 
centimeter shortening contemplates any functional impairment, 
pain, and weakness that she experiences as a result of this 
disability.  In other words, this 10 percent evaluation 
reflects the extent of pain and the related functional 
impairment that the veteran experiences as a consequence of 
use of her right lower extremity.  See DeLuca, 8 Vet. App. at 
204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Consequently, a rating greater than 10 percent for the 
service-connected residuals of a right tibia and fibula 
fracture with two centimeter shortening, based upon any 
functional impairment, pain, and weakness that the veteran 
may experiences as a result of her service-connected right 
leg disorder, is not warranted.  Id.  

Additionally, the Board acknowledges that, in a May 2004 
statement, the veteran's representative asserted that the 
veteran's right ankle pathology should be evaluated 
separately from the service-connected residuals of a right 
tibia and fibula fracture with two centimeter shortening.  In 
this regard, the Board notes that the concept of pyramiding 
requires the avoidance of the rating of the same 
service-connected disability, or the same manifestations of a 
service-connected disorder, under different diagnostic codes.  
38 C.F.R. § 4.14 (2001).  It is possible, though, for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of separate ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In the present case, the veteran's service-connected 
residuals of a right tibia and fibula fracture with two 
centimeter shortening have been evaluated based upon the 
extent of any resulting knee or ankle disability.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5263 (2003).  The veteran 
does not exhibit ankylosis, marked limitation of motion, or 
astragalectomy of this joint; therefore, a higher evaluation 
would not be warranted for ankle disability alone.  See, 
38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  The exhibited 
right knee impairment is limited to complaints of pain and 
tenderness, without a showing of underlying disability.  As 
such, the Board concludes that separate ratings for the 
veteran's right ankle pathology from her service-connected 
residuals of a right tibia and fibula fracture with two 
centimeter shortening cannot be awarded.  

The Board must conclude, therefore, that a schedular rating 
greater than the currently assigned evaluation of 10 percent 
for the service-connected residuals of a right tibia and 
fibula fracture with two centimeter shortening is not 
warranted.  The veteran's increased rating claim for this 
disability must, therefore, be denied.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's residuals of a right 
tibia and fibula fracture with two centimeter shortening 
results in marked interference with her employment or 
requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that her residuals of a 
right tibia and fibula fracture with two centimeter 
shortening results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

A disability rating greater than 10 percent for the 
service-connected residuals of a right tibia and fibula 
fracture with two centimeter shortening is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



